358 So. 2d 480 (1978)
In re James E. BANKS
v.
STATE of Alabama.
Ex parte James E. Banks.
77-396.
Supreme Court of Alabama.
April 28, 1978.
Randolph P. Reaves, Montgomery, for petitioner.
None for the State.
BEATTY, Justice.
The petition for writ of certiorari to the Court of Criminal Appeals, 358 So. 2d 477 is denied.
The denial of the writ should not be construed as an approval of the conclusion of the Court of Criminal Appeals that the prosecutrix's complaint contained references neither to the details of the offense nor to the identity of the accused. Our denial is based upon the rule of review contained in Willingham v. State, 261 Ala. 454, 74 So. 2d 241 (1954).
WRIT DENIED.
TORBERT, C. J., and MADDOX, JONES and SHORES, JJ., concur.